 


109 HRES 604 IH: Recognizing the 100th anniversary of the establishment of the paid Fire Department of New York on Staten Island, and for other purposes.
U.S. House of Representatives
2005-12-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 604 
IN THE HOUSE OF REPRESENTATIVES 
 
December 14, 2005 
Mr. Fossella submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Recognizing the 100th anniversary of the establishment of the paid Fire Department of New York on Staten Island, and for other purposes. 
 
Whereas on October 1, 1905, the paid Fire Department of New York on Staten Island (Staten Island FDNY) was established when volunteer fire companies on Staten Island were consolidated into the Fire Department of New York;  
Whereas during World War II, retired members of the Staten Island FDNY assisted in the staffing of several forts and military installations located on Staten Island; 
Whereas on June 25, 1946, a fire at the St. George Ferry Terminal taxed the resources of the Staten Island FDNY and injured 257 firefighters who battled the blaze; 
Whereas on November 25, 1950, members of the Staten Island FDNY evacuated over 3,000 residents of Oakwood Beach, a low-lying area of Staten Island, from over 7 feet of rising water after a treacherous storm; 
Whereas on April 30, 1957, the first helicopter used in a firefighting operation in New York City carried members of the Staten Island FDNY to an inaccessible marshland on the west shore of Staten Island, near the Goethals Bridge; 
Whereas the Staten Island FDNY played a crucial role in the recovery operation after the mid-air collision between a United Airlines aircraft and a Trans World Airlines aircraft that occurred on December 16, 1960; 
Whereas on April 23, 1962, the Staten Island FDNY successfully contained a threatening brush fire 2 miles wide and 3 miles long, saving property and part of the Staten Island Rapid Transit system; 
Whereas on September 23, 1985, the Staten Island FDNY successfully contained a fuel spill measuring thousands of gallons, which resulted from the break of a gasoline pipeline and threatened the lives and property of Staten Island residents; 
Whereas on September 11, 2001, FDNY firefighters acted selflessly and heroically, suffering countless injuries and losses, including the loss of 78 firefighters from Staten Island; and 
Whereas the Staten Island FDNY continues to serve the community bravely and heroically into its second century: Now, therefore, be it 
 
That the House of Representatives— 
(1)recognizes the 100th anniversary of the paid Fire Department of New York on Staten Island; and 
(2)honors the sacrifice and bravery of past and present members of the Fire Department of New York on Staten Island. 
 
